The opinion of the court was delivered, May 11th 1869, by
Read, J.
The construction of sewers is one of the most important duties of the authorities of a large city, becoming every year of more pressing necessity with the rapid extension of dwellings and the increase of population. They are, of course, built by the municipality, with funds provided by general taxation or by localized taxation, the latter being now the settled policy of the whole consolidated city. By the 8th section of the Act of 21st April 1855, the charges for culverts shall not exceed 75 cents per lineal foot, according to the fronts of the owners.
On the 1st May 1861, an act was passed repealing this act, authorizing the city to levy a tax or charge on the front foot for constructing culverts, which power was restored to them by the Act of 8th April 1864, and the charges and rates are fixed by the ordinance of councils of May 12th 1866, under the provisions of the Act of 80th March of that year.
The culvert or sewer in the present case is on Master street, and is in front of defendant’s property on the south side of said street extending from the south-east corner of Twentieth and Master eastward 279 feet and f inch. To the scire facias on the claim filed against the defendant “for work and labor done and performed, and materials furnished in constructing a culvert in front” of this lot or piece of ground, the defendant filed an affidavit of defence, which the court below considered insufficient, and entered judgment against him.
He alleges that the work was not done at his request, nor for his use or benefit, nor for the benefit of his property, and for a culvert not on his property, but in a public highway or street, all of which is clearly immaterial if the city possessed the power to construct the sewer and to lay the tax, which is settled, not only by the law' itself, but by the decision of this court in The City of Philadelphia v. Tryon, 11 Casey 400.
The next allegation, that the charge or assessment of the costs and expenses thereof upon him, or on the real estate against which the said claim has been filed, is unjust, unequal and oppressive, and without any warrant of just law, is too vague and uncertain to form any ground of defence. The defendant pays no more nor less than his neighbors, and in what the injustice or oppression consists does not appear. The charge is made according to law, of the justice of which the legislature were the judges, and they have been sustained by this court.
We are unable to see the application of the last clause of section 10 of art. 9 of the Constitution of Pennsylvania, or of section 16 of the same article to the present case. This species of tax or assessment has been repeatedly sanctioned by legislative enactment and by the decisions of this court.
The judgment is affirmed.